Exhibit 10.22

September 26, 2001

 

Mark Robillard

960 Wes Moore Drive

West Chester, PA  19082

 

Dear Mark:

 

On behalf of Pharsight Corporation, I am pleased to offer you the position of
Vice President for World Wide Sales, reporting to me.  Your home office will be
in Philadelphia. We are confident that you will make an outstanding addition to
our team.  Your leadership and creativity will enable Pharsight to realize our
vision of helping customers make confident decisions as they deal with the
complex issues of drug development.  With your contributions, Pharsight will
continue to improve every level and phase of our customers business and
scientific processes. 

 

Your base salary will be $195,000 annually, and will be paid semi-monthly.  Your
variable target income will be $156,000 for a total targeted compensation of
$351,000.   To assist in the transition, Pharsight will provide you with a non-
recoverable draw of $52,500 against your annual target compensation, paid over
the first six months of your employment.  You will be eligible for Pharsight’s
employee benefits programs, including health, dental, vision, life, and
disability insurance, 401(k) plan and an annual accrual of 20 paid personal
time-off days. You will become eligible for your health benefits on November
1st, 2001, assuming you are an active employee. In addition, you would be
reimbursed for customary expenses associated with your position.  Reimbursement
will be administered under the guidelines of our Pharsight Corporation Business
Expense Policy.  This will include, mileage reimbursement for personal vehicle
travel while on business, airport trips, customer visits and special projects
for the company.

 

In the event your employment at Pharsight is terminated without cause or your
responsibilities are materially reduced within the first 18 months, Pharsight
will provide you with 6 months of severance.  The amount of severance will be
calculated based on your current base salary at the time of the termination.  If
there were a change of control within the first 18 months of your employment,
this agreement would remain in effect with the surviving company.

 

In addition, the Board of Directors will grant you an option to purchase 150,000
shares of stock.  This option will vest over four years and is subject to the
terms and conditions of the Company’s 2000 Stock Option Plan. The exercise price
of the option will be the fair market value of the stock as determined by the
closing price on the Thursday of the week in which you start work as an employee
of Pharsight.

 

This offer does not constitute a guarantee of employment for any specific period
of time, and either you or Pharsight may terminate the employment relationship
at any time, with or without cause.  This offer does not constitute a guarantee
of employment for any specific period of time, and either you or Pharsight may
terminate our employment relationship at any time, with or without cause.

 

As a condition of your employment with Pharsight, you will be required to sign
the Company’s Proprietary Information and Inventions Agreement, two originals of
which are enclosed.  Please sign both originals and return one to me with your
acceptance of this offer.

 

For purposes of federal immigration law, you will be required to provide the
Company documentary evidence of your identity and eligibility for employment in
the United States.  Such documentation must be provided to us within three (3)
business days of your date of hire, or our employment relationship with you may
be terminated.

 

This offer is valid through September 28, 2001.  I am sending two originals of
this letter.  Please sign and return one to me, to indicate your acceptance.

 

We will be pleased to have you as a member of the Pharsight team.

 

Sincerely,

 

 

Art Reidel

President and Chief Executive Officer

 

Enclosures

 

I accept employment with Pharsight Corporation subject to the terms and
conditions hereof.  I understand that the terms set forth in this letter
supersede all oral discussions I may have had with anyone in the Company.

 

 

 

 

Mark Robillard

 

Date

 

My anticipated start date with Pharsight Corporation will be
____________________________________________